          Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
UNITED STATES OF AMERICA,                                     :

                    -against-                                 :      19 Cr. 521 (PKC)

PETER BRIGHT,                                                 :

                          Defendant.                          :

----------------------------------------------------------x

                                      DEFENDANT PETER BRIGHT’S
                                          MOTIONS IN LIMINE



                                                              David E. Patton
                                                              Federal Defenders of New York, Inc.
                                                              Attorney for Defendant
                                                                Peter Bright
                                                              52 Duane Street, 10th Floor
                                                              New York, New York 10007
                                                              Tel.: (212) 417-8700

                                                                      Amy Gallicchio
                                                                      Zawadi Baharanyi
                                                                        Of Counsel

TO:     Geoffrey S. Berman
        United States Attorney
        Southern District of New York
        One St. Andrew’s Plaza
        New York, New York 10007

                 Attn.: Alexander Li
                        Timothy Howard
                        Assistant United States Attorneys
                        Southern District of New York
         Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 2 of 12



                             PRELIMINARY STATEMENT

        Defendant Peter Bright respectfully submits the following motions in limine in

advance of trial, which is scheduled to begin on February 10, 2020. Mr. Bright is charged

with a single count of attempted enticement of a child, in violation of 18 U.S.C. § 2422(b).

The Government’s Motion in Limine of January 10, 2020 (“Govt. MIL”) seeks an evidentiary

rulings from the Court in advance of trial regarding evidence it seeks to admit pursuant to

Federal Rule of Evidence 404(b). We oppose the Government’s request and ask that the

Court preclude the proposed evidence.

        Mr. Bright also moves this Court, pursuant to Federal Rule of Criminal Procedure

24(a), to allow counsel to personally voir dire prospective jurors.

        Finally, Mr. Bright has been informed by the Government that it intends to introduce

portions of his post-arrest statement to law enforcement. The parties are attempting to

resolve any differences we may have regarding this evidence. If there are issues that we

cannot reach agreement on, I respectfully request leave to file a supplemental motion in

limine with the Court.



                                        ARGUMENT

   I.      The Court Should Preclude the Government’s Proposed 404(b) Evidence

        The Government seeks to introduce at trial evidence of prior acts that it claims

provide proof of Mr. Bright’s “motive, intent, and absence of mistake or accident,” Govt.

MIL at 2, which the Government claims are “placed in dispute by Bright’s post-arrest

statement that he communicated with the Mother not to engage in sexual activity with the

Minors, but rather to gather evidence against the Mother that he would later provide to law

enforcement.” Govt. MIL at 4. The Government’s version of the facts reports half of the


                                              1
         Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 3 of 12



story of why Mr. Bright communicated with the mother/undercover agent. Mr. Bright also

informed law enforcement that when he first began communicating with the

mother/undercover agent, he believed that she was engaging in “age play,” a kink in which

consenting adults regress in age and play the role of a child. In this case, Mr. Bright

believed that the agent was playing the role of a mother and other adults would play the role

of her 7 and 9 year old children. He described to the agents that the “kink” that he was

particularly interested in was “daddy dom, little girl” (“DDLG”), a form of dominance and

submission. It is a kink where consenting adults, often referred to as “littles,” regress to a

particular age and role play. Mr. Bright’s explanation made it clear that age-play is very

different from desiring actual children. Mr. Bright informed the arresting agents that at some

point in his communication with the undercover, he began to suspect that she was speaking

about actual children. It was then that his focus changed to gathering information against the

“Mother” to later provide to the police.

        The Government identifies four categories of evidence they seek to introduce: (1)

rape law tweets; (2) jail bait tweets; (3) child attraction chats; and (4) direct child

communications. The Government alleges that this evidence speaks to Mr. Bright’s “sexual

attraction to children,” Govt. MIL at 4, making it “more probable that his intent in this case

was to engage in sexual activity with the Minors and less probable that his intent was to

enforce the child exploitation laws.” Id. at 5. Again, the Government ignores Mr. Bright’s

primary intent which was to engage in sexual activity with consenting adults who engage in

age and role playing.

        To admit evidence under Rule 404(b), a court must find that the evidence is “(1)

offered for a proper purpose, (2) relevant, and (3) substantially more probative than



                                                2
           Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 4 of 12



prejudicial.” United States v. Downing, 297 F.3d 52, 58 (2d Cir. 2002) (citing Huddleston v.

United States, 485 U.S. 681 (1988)). Although the Second Circuit employs an inclusionary

approach to this rule, the rule does not “authorize the admission of any and every sort of

other-act evidence simply because a defendant proffers an innocent explanation for the

charged conduct.” United States v. Gordon, 987 F.2d 902, 908 (2d Cir. 1993). In addition,

evidence should not be admitted if its sole purpose is to show the “defendant’s bad character”

or propensity towards criminal activity. See United States v. Pascarella, 84 F.3d 61, 62 (2d

Cir. 1996).

          Furthermore, to admit Rule 404(b) evidence to prove intent, the Second Circuit

requires some meaningful similarity between the prior and current acts. See United States

v. Garcia, 291 F.3d 127, 137-38 (2d Cir. 2002) (“The Government may not invoke Rule

404(b) and proceed to offer, carte blanche, any prior act of the defendant in the same

category of crime. The Government must identify a similarity or connection between the

two acts that makes the prior act relevant to establishing knowledge of the current act.”).

          The Government’s proposed 404(b) evidence should be precluded because there is

no meaningful similarity between the prior acts in any of the four categories and the current

charge.     Even if relevance is sufficiently established by the Government, the minimally

probative value of the proposed evidence is substantially outweighed by the obvious danger

of unfair prejudice it would create.

          A. Rape Law Tweets

          The Government seeks to introduce a tweet that Mr. Bright posted on his Twitter

account over six years ago, in 2013. In that posting, Mr. Bright expresses his opinion that

age-based rape laws versus consent–based laws are “stupid.” Clearly this tweet is a


                                              3
          Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 5 of 12



commentary on the arbitrariness of statutory rape laws as they relate to the legal age of

consent. It is not supporting or condoning sex with children. Indeed, the age of consent is an

arbitrary number that varies state to state from 16 to 18 years old and country to country.

Additionally, some states have “Romeo and Juliet” laws that lower the age of consent there

the parties are close in age to each other while others do not. The age of consent in New

York is 17, however, there are many provisions that lower that age based on the relative age

of the parties. Around the world, the age of consent varies even more, from 11 to 20 years

old. For example, in the United Kingdom it is 16, in France it is 15, 14 in Italy, and 13 in

Japan.

         Given the wide range of opinion on the age of consent, it is not at all unreasonable to

disagree with age-based statutory rape laws. The Government’s letter repeats portions of

Rule 404(b), but does not articulate any way in which this tweet from 6 years ago is relevant

to Mr. Bright’s current charge or offered for a proper purpose. Mr. Bright’s tweet in this

regard has no relevance to the question of his intent in the instant offense which involves the

allegation that he attempted to entice a seven and nine-year-old to engage in illegal sexual

activity. The tweet does not speak to “sexual attraction to children” nor does it make it

“more probable that his intent in this case was to engage in sexual activity with the Minors.”



         B. Jail Bait Tweets

         The Government seeks to introduce tweets from May 2009 and October 2009 where

Mr. Bright expresses his “admiration for ‘jailbait’ around him.” Govt. MIL at 3, 2.      These

tweets bear no meaningful similarity or connection to the current charge such that they are

relevant to intent. Again, the Government’s motion but does not articulate any way in which


                                               4
         Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 6 of 12



these tweets from 10 years ago are relevant to Mr. Bright’s current charge or offered for a

proper purpose.

       These 10 year old tweets are obviously comments made in jest. Jailbait is a slang

term and defined as “a girl under the age of consent with whom sexual intercourse is

unlawful and constitutes statutory rape.” In Merriam-Webster Online, Retrieved January 17,

2020, from https://www.merriam-webster.com/dictionary. While it may be an off color

comment about teenage girls, it does not speak to sexual attraction to prepubescent children

and it does not make it more probable that, 10 years later, Mr. Bright intended to engage in

sexual activity with a 7 and 9 year old. Any slight relevance, of which there is none, is more

than substantially outweighed by the obvious danger of unfair prejudice it would create.

       C. Child Attraction Chats

       The Government seeks to introduce three separate Google chats which they claim are

“sufficiently similar” to the crime charged to be relevant to the issue of intent. The

Government alleges that the chats are evidence of attraction to children and a desire to have

sex with a 13 year-old and a 15 year-old. The excerpts identified by the Government in its

MIL should be read in context. The complete chats are attached as Exhibits A, B and C.

None of the chats meet the requirements necessary for admissibility under Rule 404(b).

They are remote in time and are not sufficiently similar acts to a crime alleging an intent to

have sexual contact with a 7 and 9-year-old.

       1. September 27, 2010 Chat. Exhibit A. First and foremost, it is obvious that the

           comments made in this chat were jokes. In fact, following the comment, “I

           would bone a 15 year old in an instant,” Mr. Bright uses the smiley symbol “:p”

           which conveys sticking the tongue out.     Again, a crude and tasteless joke about a


                                               5
        Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 7 of 12



          15-year-old girl is a far cry from probative evidence of a desire to have sex with a

          7 and 9-year-old.

       2. July 29, 2011 Chat. Exhibit B. This nine-year old Google chat is between Mr.

          Bright and his wife before they were married. As the Court will see in this chat

          exchange, Mr. Bright and his wife (then girlfriend) are clearly engaging in playful

          banter about their attraction to pop stars including Justin Bieber who Mr. Bright

          makes crude sexual comments about. His comment about the then13 year old

          pop-star (name redacted) is clearly a joke that is followed by the acronym of “lol”

          (laugh out loud). The chat quickly moves on to another pop star. This chat

          conversation is not probative of motive, intent or absence of mistake or accident.

          It does not speak to sexual attraction to a 7 and 9 year old and it does not make it

          more probable that, 8 years later, Mr. Bright intended to engage in sexual activity

          with a 7 and 9 year old.

       3. February 10, 2012 Chat. Exhibit C. As with the first two Google chats, this chat

          is nothing more than crude and tasteless banter and not a “prior act.” The

          individual Mr. Bright is chatting with certainly took Mr. Bright’s comments as a

          joke and responded over an over with “lol.” In the course of the exchange, Mr.

          Bright also makes what is clearly a joke about the age of consent at the Vatican.

          Like the others, this chat is remote in time and not a prior act similar in any way

          to the crime charged to be relevant to intent.

       D. Direct Child Communications

       The Government seeks to introduce evidence that Mr. Bright “engaged in

communications of a sexual nature with what he believed were a 17 year-old and her 14 year-


                                             6
         Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 8 of 12



old sister.” Govt. MIL p. 2. First, given that the age of consent in New York is 17 years old,

any sexual communication Mr. Bright had with the 17 year old was legal and, therefore,

irrelevant to the question of his intent in the instant case. Next, both Mr. Bright’s post arrest

statement and the emails with the 14 year old make it abundantly clear that Mr. Bright was

interested in meeting with the 17 year old and not the 14 year old. In the email exchange

with the 14 year old Mr. Bright writes the following: “You need to persuade your sister that

she needs to come over so I can help her first,” “I was hoping your sister would come over

today,” and “Tell her to come to me.” Mr. Bright never invited the 14 year old to meet with

him. In fact Mr. Bright tells law enforcement that he has nothing in common with 14 year

old girls and that he thought she was a “dumb teenager.” Neither the group chat nor the

email exchange with the 14 year old are sexual in nature and are at best flirtatious. Mr.

Bright does not ask for nude pictures or sexually explicit pictures of either girl in the chat or

email exchange.

       This proposed evidence fails to meet the requirements necessary for admission

pursuant to Rule 404(b). It is not relevant because it does not, as the Government claims,

speak to Mr. Bright’s attraction to children. Nor does the fact of these communications make

it more probable that his intent in this case was to engage in sexual conduct with

prepubescent children and less probable that his intent was to engage in either age-play or to

enforce the child exploitation laws. The potential for prejudice is great and substantially

outweighs any slight probative value such evidence might have.

                                              ***

       In support of its motion, the Government alleges that this case is similar to United

States v. Brand, 467 F.3d 179 (2d Cir. 2006). In Brand, the Court held that evidence that



                                               7
         Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 9 of 12



Brand possessed child pornography was admissible as 404(b) evidence because “a direct

connection exists between child pornography and pedophilia.” Id. at 197. Brand not only

possessed child pornography but he kept the images in the same computer folder in which he

kept the photograph of the undercover agent who was posing as a 13-year-old named Julia.

The Court found the “a reasonable juror could conclude that Brand was whetting his own

sexual appetite for his encounter with ‘Julie.’” Id. at 198. The Court explained further, “The

child pornography found on Brand’s computer certainly suggests just such an abnormal

sexual attraction by Brand . . . We believe this abnormal sexual attraction to children

establishes the similarity or connection required to show relevance.” Id. Brand bears no

resemblance to the facts in this case. First, Mr. Bright did not possess any child pornography

on any of his electronic devices, all of which law enforcement seized and searched. Second,

the proposed tweets, chats, and emails do not suggest an “abnormal sexual attraction” to

prepubescent children that establishes the similarity or connection to the instant crime

required to show relevance.

       The Government also references the Second Circuit decision in United States v.

Douglas, 415 F.App’x 271(2d Cir. 2011) in support for its motion but Douglas has even less

relevance to the instant case than Brand. In Douglas, the Court held that Douglas’s prior

internet chat in which he admitted to molesting his niece and other children was properly

admitted as 404(b) evidence. The Court held that the evidence was relevant to intent because

“it tended to show that Douglas’s conversations with ‘Liz” [the undercover agent] were not

mere talk but were directed at having sexual contact with a minor, as he had done in the

past.” Id. at 273. The chats and emails in the instant case are a far cry from the admissible

evidence in Douglas. None of the Government’s proposed 404(b) evidence demonstrates in



                                              8
         Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 10 of 12



any way that Mr. Bright had prior sexual contact with a minor and has no bearing on the

question of his legitimate dual intent: first to engage in age-play and second to obtain

information to later turn over to the police.

         The Court should preclude the introduction of the proposed 404(b) evidence as

having no relevance to the question of intent. In addition, the proposed evidence bears no

similarity or connection to the crime charged. Even if the Court were to find that any of the

404(b) evidence was relevant to some proper purpose, it should nevertheless be excluded

because its marginal relevance is substantially outweighed by the extremely prejudicial,

provocative, and inflammatory nature of the evidence. The prejudice would be

overwhelming and could not be remedied with a curative instruction. Introduction of this

evidence would unquestionably deny Mr. Bright a fair trial.

   II.      Request For Attorney Conducted Voir Dire

         Mr. Bright requests that the Court permit each side thirty minutes of attorney-

conducted voir dire as a complement and addition to the Court’s voir dire. Federal Rule of

Criminal Procedure 24(a)(1) explicitly allows this Court to permit attorney voir dire.

Attorney conducted voir dire is a more effective tool for eliciting bias than questioning

conducted by the Court alone. Jurors are likely to feel less inhibited about offering more

candid responses to an attorney than to the judge whom the prospective jurors may be

more likely to provide with the “correct” answer due to the judge’s role in the proceeding.

Furthermore, the trial judge cannot have the same interest in discerning juror bias as does

an adversary, and the adversaries may be more sensitive to those jurors’ responses which

may need follow-up inquiry. Moreover, the trial judge is less familiar with the evidence

and case theory than are the parties.


                                                9
        Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 11 of 12



       In addition, this case presents a number of sensitive issues which require careful

and precise juror questioning to uncover biases and prejudices. Undoubtedly, many

prospective jurors will have strong feelings about the charge in this case. Without careful

questioning which is informed by a thorough knowledge of the specific facts of the case,

these biases may well remain undetected.

       While some additional time may be required to allow for attorney participation in

voir dire, it should not seriously affect the flow of court business. In weighing arguments

for attorney voir dire against administrative concerns, it must be kept clearly in mind the

function of the jury: it will determine the fate of a fellow citizen. Based on the factors

previously cited, Mr. Bright respectfully moves that pursuant to Rule 24(a), Federal Rules

of Criminal Procedure, the Court allow counsel to participate in the voir dire examination

of prospective jurors.




                                              10
        Case 1:19-cr-00521-PKC Document 29 Filed 01/24/20 Page 12 of 12



                                     CONCLUSION

       For the foregoing reasons, the Court should preclude the Government from

introducing the proposed 404(b) evidence, allow attorney conducted voir dire, and grant Mr.

Bright’s motions in limine.



Dated: New York, New York
       January 24, 2020
                                            Respectfully submitted,
                                            FEDERAL DEFENDERS OF NEW YORK


                                    By:     /s/ Amy Gallicchio________
                                            Amy Gallicchio
                                            Zawadi Baharanyi
                                            Attorneys for Peter Bright
                                            52 Duane Street - 10th Floor
                                            New York NY 10007
                                            Tel: (212) 417-8728




                                           11
